Case 7:21-cr-00024-CS Document 94 Filed 04/15/21 Page 1of4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ee eh re re me ee ee ee x
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
-V- OF FORFEITURE/
: MONEY JUDGMENT
ERIN VERESPY,
SI 21 Cr. 024 (CS)
Defendant.
a xX

WHEREAS, on or about March | 1, 2021, ERIN VERESPY (the “Defendant”), was
charged in a one-count Superseding Information, S1 21 Cr. 024 (CS) (the “Information’”), with
conspiracy to commit wire fraud and bank fraud, in violation of Title 18, United States Code,
Section 1349 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Sections 981 (a)(1)(C) and 982(a)(2)(A) and Title 28, United States Code, Section 2461(c), of any
and all property, real and personal, that constitutes or is derived from proceeds traceable to the
commission of the offense charged in Count One of the Information, including but not limited to
a sum of money in United States currency representing the amount of proceeds traceable to the
commission of the offense charged in Count One of the Information;

WHEREAS, on or about April 14, 2021, the Defendant pled guilty to Count One
of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit
to the United States, pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and

982(a)(2)(A) and Title 28, United States Code, Section 2461(c), a sum of money equal to

 
Case 7:21-cr-00024-CS Document 94 Filed 04/15/21 Page 2 of 4

$1,066,038.02 in United States currency, representing proceeds traceable to the commission of the
offense charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $1,066,038.02 in United States currency, representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the Defendant personally obtained;
and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Nicholas S. Bradley, of counsel, and the Defendant, ERIN VERESPY, and her counsel,
C. Christian Young, Esq., that:

I. Asa result of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $1,066,038.02 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shali be entered
against the Defendant.

2, Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ERIN
VERESPY, and shall be deemed part of the sentence of the Defendant, and shall be included in

the judgment of conviction therewith.

 
Case 7:21-cr-00024-CS Document 94 Filed 04/15/21 Page 3 of 4

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to the United States Marshals
Service, and delivered by mail to the United States Attorney’s Office, Southern District of New
York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s
Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5, Pursuant to Title 21, United States Code, Section 853(p), the United States
"is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal
Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 
Case 7:21-cr-00024-CS Document 94 Filed 04/15/21 Page 4 of 4

9. The signature page of this Consent Preliminary Order of Forfeiture/Money
Judgment may be executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

3 [ Yolen
Nicholas S. Bradle DATE
Assistant United Sfates Attorney
300 Quarropas Street
White Plains, New York 10601
(914) 993-1962

By:

ERIN VERESPY

Defendant
“By: ey Lf| bas [D0 3“

Erin Verespy DATE

By: (\ | V% L
C. Christian Young, Bsq. DATE
Attorney for Deféadant
Cohen and Wolf, P.C.

1115 Broad Street
Bridgeport, CT 06604

SO ORDERED:

THE HONORABLE CATHY SEIBEL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK
